—Order, Supreme Court, New York County (Carol Huff, J.), entered *162July 31, 1997, which, to the extent appealed from, denied defendants’ motion to dismiss plaintiffs’ Labor Law § 241 (6) cause of action, unanimously affirmed, without costs.
Although it is unclear how or when the piece of metal that caused plaintiffs fall appeared on the stairwell in his work area, the motion court properly concluded that summary dismissal of the Labor Law § 241 (6) cause of action, to the extent that it alleged violations of 12 NYCRR 23-1.7 (e) and 23-2.1 (b), was not warranted. As the Court of Appeals has recently stated in Rizzuto v Wenger Contr. Co. (91 NY2d 343, 350), “once it has been alleged that a concrete specification of the Code has been violated, it is for the jury to determine whether the negligence of some party to, or participant in, the construction project caused plaintiffs injury”. Concur — Milonas, J. P., Rosenberger, Williams, Tom and Saxe, JJ.